KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY 717 Texas Avenue, Suite 3100 Houston, TX 77002 October4, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Re: KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY (FILE NO. 814-00725) Kayne Anderson Energy Development Company (the "Company"), in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (the "1940 Act"), hereby provides the following in connection with the Company’s fidelity bond for the 2012-2013 year: 1. A copy of the renewal of the bond coverage for the Company (the "Bond") (attached as EX99.1). 2. A copy of the Board meeting resolutions of the Company, which were adopted by the Board, and a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Company (attached as EX99.2). The premium for the Bond was paid through the policy period ending on September 21, 2013. Please contact the undersigned at 713-493-2038 if you have any questions concerning this filing. Sincerely, /s/ Terry Hart Terry Hart Chief Financial Officer and Treasurer
